Opinion by

President Judge Crumlish, Jr.,
The Montgomery County Common Pleas Court ordered the forfeiture of a 1978 Porsche Coupe. We affirm.
*82Steven Setzman, President of Total Data Services, Inc., the titleholder of ,the Porsche, was arrested and charged with possession with intent to deliver a controlled substance in violation of The Controlled Substance Drug, Device and Cosmetic Act, Act of April 14, 1972, P.L. 233, as amended, 35 P.S. §780-101. Setzman, while sitting in the Porsche, sold $2,300 worth of cocaine to undercover agents and the car was seized under the provisions of Section 780-128 of the Act, 35 P.S. §780-128 (b). The Commonwealth subsequently petitioned for the forfeiture of the Porsche under Section 780-128(a) (4).
We affirm on the basis of the able opinion of Judge Smillie, with one modification, Pa. D. & C.3rd (1981). We conclude that the certified transcript of' Setzman’s Gagnon II hearing, wherein he admitted that the substance in his possession was cocaine, was admissible under the provisions of 42 Pa. C. S. §6106.
The Commonwealth’s burden in a forfeiture proceeding is proof by a preponderance of the evidence. Commonwealth v. Myers, Pa. Superior Ct. , n. 5, 444 A.2d 1170, 1175 n. 5 (1982). The Commonwealth has met that burden.
Affirmed.
Order
The order of the Bucks County Common Pleas Court, Misc. Docket No. 415 July Term 1980 ordering the forfeiture of One 1978 Porsche Coupe, is affirmed and the Porsche is hereby ordered forfeited to the Commonwealth.
Amending Order
Now, November 22, 1982, the Order of this Court dated November 18, 1982, is hereby amended to read as follows:
*83The order of .the Montgomery County Common Pleas Count, Miso. Docket No. 415 July Term 1980 ordering the forfeiture of One 1978 Porsche Coupe, is affirmed and the Porsche is hereby ordered forfeited to the Commonwealth.
Judge Williams, Jr., dissents.
Judge Doyle concurs in .the result only.